IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              November 23, 2009
                               No. 09-60112
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ALEJANDRO MENDOZA,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A70 572 744


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Alejandro Mendoza petitions for review of the Board of Immigration
Appeals’s (BIA’s) decision denying his application for asylum. Relying on the
Ninth’s Circuit’s doctrine of hazardous neutrality, Mendoza argues that he has
presented evidence of past persecution and of a well-founded fear of future
persecution on account of a political opinion imputed to him by his alleged
persecutors based on his refusal to join their ranks. Our review is of the BIA’s



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-60112

and the immigration judge’s decision, to the extent the latter influenced the
BIA’s ruling. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). We will
uphold the BIA’s asylum determination “unless the evidence is so compelling
that no reasonable fact finder could fail to find otherwise.” Lopez-Gomez v.
Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
      Mendoza bears the burden of establishing eligibility for asylum by
demonstrating past persecution or a well-founded fear of future persecution on
account of his race, religion, nationality, membership in a particular social
group, or political opinion. Id. at 444-45. Mendoza testified to being subject only
to isolated incidents of verbal threats unaccompanied by physical violence. Such
conduct we have held does not constitute persecution under the Immigration and
Nationality Act. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).
      Nevertheless, even if the complained-of incidents could arguably be
considered evidence of persecution, Mendoza, cites no instances in which we
have adopted the doctrine of hazardous neutrality. The facts of Mendoza’s case
do not warrant our consideration of the hazardous neutrality doctrine. Absent
evidence that the conscription effort of his alleged persecutors was motivated by
Mendoza’s political opinion, actual or imputed, rather than a need for members,
their attempt to force Mendoza to join them is insufficient to compel a finding of
persecution or a well founded fear of future persecution on account of his
political belief. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992).
      Finally, even if it is assumed that the 2005 shooting of Mendoza’s family
home in Guatemala constituted persecution, Mendoza, who was at the time
residing in the United States, “cannot rely solely on the persecution of [his]
family members to qualify for asylum.” See Arif v. Mukasey, 509 F.3d 677, 681
n.15 (5th Cir. 2007) (internal quotation marks and citation omitted). Mendoza’s
testimony regarding who was behind the shooting was mere speculation, and he
provided no evidence that the incident was in any way motivated by his political
beliefs or his refusal to join a political party.    He has shown no evidence

                                        2
                                No. 09-60112

compelling a reversal of the BIA’s asylum decision. See Lopez-Gomez, 263 F.3d
at 444.
      PETITION DENIED.




                                     3